Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 13-15, 17, 23-26, 28, 35-37 and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hosch et al. (US 2007/0017786).
Hosch et al. show a module 10 having an endless belt 12, a drive end shown in Figure 1 and an idler end shown in Figure 4 wherein there is a rollerless idler 62 having a working surface which contacts belt 12 at the idler end, there is a lower return portion and a support structure 122 which secures rollerless idler 62 in a stationary orientation.
Re claim 2, Figure 3 shows the working surface as including a convex surface which contacts the endless belt 12 at the idler end.
Re claim 3, Figure 3 also shows a planar upper transport surface which supports an upper portion of belt 12.
Re claim 4, shown is a lower return surface which extends from the convex surface for supporting a lower return portion of belt 12.
Re claim 6, the working surface has properties which will prevent adhesion of the belt with the working surface, see paragraph [0039].
Re claims 13-15, 36 and 37 the nose bar 62 is disclosed as being made of UMHW in paragraph [0039] which material is known to inherently include an additive in order to decrease a coefficient of friction.
Re claims 17 and 39, shown are brackets 34 which secure members 96 and 66 to which a shaft is secured for the rollerless idler 62.
Re claim 23, the shown support structure holds the rollerless idler 62 in a stationary position.
Re claim 24, as per claim 2 rejection.
Re claim 25, as per claim 3 rejection.
Re claim 26, there is a lower return surface.
Re claim 28, as per claim 6 rejection.
Re claim 35, the use of a polymer is disclosed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-12, 16, 29-34 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosch et al.
Regarding claims 7-11 and 29-33 Hosch et al. do not disclose a specific coefficient of friction.  However, given the disclosure of the need for a lower coefficient of friction it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and test in order to arrive at a lower coefficient of friction in order to reduce wear of the belt and the rollerless idler 62 in order to reduce cost by extending the wear life of the belt and rollerless idler.
Regarding claims 12, 16 and 38, Hosch et al. do not disclose the use of polytetrafluoroethylene or stainless steel.  However, in view of the disclosure of UHMW material and the need to reduce friction it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these extremely well-know and conventional materials to achieve the desired reduction of friction in order to reduce cast and wear of the belt.
Allowable Subject Matter
Claims 5, 18-22, 27 and 40-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       10/31/2022